Order entered March 25, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-19-00075-CV

     TOYOTA MOTOR SALES, U.S.A., INC. AND TOYOTA MOTOR
                CORPORATION, Appellants

                                        V.

     BENJAMIN THOMAS REAVIS AND KRISTI CAROL REAVIS,
  INDIVIDUALLY AND AS NEXT FRIENDS OF E.R. AND O.R., MINOR
                    CHILDREN, Appellees

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-16-15296

                                     ORDER

      On the Court’s own motion, this appeal is REMOVED from submission on

April 7, 2020. The case will be reset for submission in due course.


                                             /s/   DAVID J. SCHENCK
                                                   PRESIDING JUSTICE